Exhibit 10.1

PERSONAL AND CONFIDENTIAL

September 11, 2017

Mr. Sanjay Poonen

c/o VMware, Inc.

3401 Hillview Avenue

Palo Alto, CA 94304

Re:   Director Services

Dear Sanjay:

I am pleased to confirm the terms of your engagement as a consultant to, and
member of the board of directors of, Infor, Inc., a Delaware corporation (the
“Company”). The specific terms of your engagement are as follows:

1. Engagement. The Company hereby engages you as an independent contractor, and
not as an employee, to render services as a director of the Company and/or its
subsidiaries for a period commencing as of September 13, 2017 (the “Effective
Date”) and ending as provided in Section 3 hereof. During the term of this
letter agreement, you will render such directorship services to the Company and
its affiliates as may be requested from time to time by the boards of directors
of the Company and of the general partner of IGS Holdings, L.P. (“Parent”), the
ultimate parent of the Company (together, the “Board”), together with any other
services to which you and Company mutually agree.

2. Board of Directors. For purpose of the meeting of the Board to be held on the
Effective Date, you shall act as an observer to the Board designated by Infor
Enterprise Applications, L.P. (the “Sponsor Equity holder”). On or prior to the
immediately succeeding regularly scheduled meeting of the Board, the Sponsor
Equityholder shall designate and appoint you as one of its representatives on
the Board, in which capacity you will serve until the end of the Term (as
defined below).

3. Compensation. In consideration of your services set forth in Section 1 above,
the Company will pay you a quarterly fee of $25,000 (pro-rated for any partial
calendar quarter) (the “Consulting Payment”), which amount shall be paid in
arrears promptly following the completion of each quarterly period following the
Effective Date during the Term. The Company will also reimburse your reasonable,
out-of-pocket expenses incurred by you in connection with attendance any Board
meetings of the Company or any of its subsidiaries.

4. Term and Termination Payment.

(a) The term of this letter agreement and your engagement hereunder shall
commence on the Effective Date and shall terminate on the earliest to occur of
(i) the termination of your engagement as a result of your voluntary resignation
or death or disability, (ii) the determination by the Sponsor Equityholder,
acting in its sole discretion and with or without Cause (as defined below), to
remove you as one of its designees to the Board and (iii) the consummation of a
Sale of the Company (as defined below) (the “Termination Date” and such period,
the “Term”).



--------------------------------------------------------------------------------

Mr. Sanjay Poonen

September 11, 2017

Page 2 of 7

 

(b) Upon the termination of the Term:

(i) if the Term terminates as a result of your resignation, death or disability
or a determination by the Sponsor Equityholder to remove you as one of its
designees to the Board for Cause, you shall not be entitled to any payment or
other compensation hereunder other than a pro rata payment by the Company of the
Consulting Payment for the quarter in which such termination occurred (the
“Termination Consulting Payment”);

(ii) if the Term terminates as a result of a determination by the Sponsor
Equityholder to remove you as one of its designees to the Board without Cause,
you shall be entitled to receive from the Company, in addition to the
Termination Consulting Payment, an amount equal to the Vested Portion of the
Value Enhancement Payment (each as defined below), payable within 90 days
following such termination; and

(iii) if the Term terminates as a result of a Sale of the Company, you shall be
entitled to receive from the Company, in addition to the Termination Consulting
Payment, an amount equal to the Vested Portion of the Sponsor Return Payment (as
defined below), payable within 90 days following such termination.

(c) Notwithstanding anything contained herein to the contrary, (i) you shall be
entitled to receive the amounts described in and pursuant to clause (ii) or
(iii) of Section 4(b) above if and only if you have executed and delivered to
the Company within sixty (60) days of the date of termination the General
Release, substantially in form and substance as set forth in Exhibit A attached
hereto, and the General Release has become effective within such time period,
and only so long as you have not revoked or breached the provisions of the
General Release or breached any of the provisions of Section 5, 6 or 7 below and
(ii) if following the Termination Date you are entitled to payments or other
benefits under this Section 4, but the Company of the Sponsor Equityholder later
determines that Cause with respect to you exists or existed on, prior to, or
after such termination, (i) you shall not be entitled to any payments or other
benefits pursuant to this Section 4 that would not be payable in connection with
the termination of the Term for Cause, (ii) any and all payments to be made by
the Company and any and all benefits to be provided to you pursuant to this
Section 4 that would not be payable in connection with the termination of the
Term for Cause shall cease, and (iii) any such payments previously made to you
in excess of what would be payable in connection with the termination of the
Term for Cause shall be returned immediately to the Company by you.

(d) For purposes of this letter agreement:

“Cause” means one or more of the following: (i) a material breach of this letter
agreement or any other agreement between you and the Company or any of its
affiliates, (ii) a breach of your duty of loyalty or your gross negligence or
willful misconduct, (iii) the commission of a felony, or the commission of any
act involving fraud, embezzlement or other material dishonesty or (iv) repeated
conduct causing material harm to the standing and reputation of the Company and
its affiliates.



--------------------------------------------------------------------------------

Mr. Sanjay Poonen

September 11, 2017

Page 3 of 7

 

“Sale of the Company” means means any transaction or series of transactions
pursuant to which any person or entity or a group of related persons or entities
(other than investment funds affiliated with Golden Gate Capital and Summit
Partners and any of their respective affiliates) in the aggregate acquires,
directly or indirectly, (i) capital stock of Parent or the surviving entity
entitled to vote (under ordinary circumstances) to elect directors or managers
with a majority of the voting power of the Company’s or the surviving entity’s
board of directors or managers (whether by merger, consolidation,
reorganization, combination, sale or transfer of the capital stock of the
Company or its parent companies) or (ii) all or substantially all of Parent’s
assets determined on a consolidated basis.

“Sponsor Return Payment” means an amount determined based on the achievement by
investment funds affiliated with Golden Gate Private Equity, Inc. of a
cash-on-cash return on invested equity in the Company’s parent company
(including all equity dividends after the date of the investment by Koch Equity
Development, LLC in the common equity of Parent (the “Koch Transaction”), but
excluding debt repayments, management or other fees and any expense
reimbursements), determined assuming an investment basis equal to (A) with
respect to any equity retained in connection with the Koch Transaction, the
value of such equity implied by the price paid by Koch Equity Development, LLC
in connection with the Koch Transaction and (B) with respect to any equity
investment in Parent or any of its subsidiaries following the Koch Transaction,
the actual cash equity investment amount (the “Cash-on-Cash Return”). In the
event of a Cash-on-Cash Return of less than or equal to two times (2.0x), the
Sponsor Return Payment shall be equal to zero. In the event of a Cash-on-Cash
Return greater than two times (2.0x), the Sponsor Return shall be an amount
equal to $500,000 for each one-half return multiple (0.5x) in the Cash-on-Cash
Return in excess of two times (2.0x) (and determined on a pro rata linear basis
in the event of any Cash-on-Cash Return multiple that is in between any such
one-half return multiple threshold). For illustrative purposes only, if the
Cash-on-Cash Return is equal to 3.7x, the Sponsor Return Payment will be
$2,200,000.

“Value Enhancement Payment” means the amount of the Sponsor Return Payment
determined on the basis that the Parent’s assets were liquidated for the fair
market value thereof as of the Termination Date, as determined by the Board in
good faith, and the proceeds of such liquidation were applied and distributed
pursuant to the rights and preferences set forth in Parent’s governing documents
as in effect on the Termination Date.

“Vested Portion” means a fraction, the numerator of which is the number of full
calendar quarters elapsed during the period beginning on the Effective Date and
ending on the Termination Date and the denominator of which is twenty (20).

5. Confidential Information. You acknowledge that the non-public information,
observations and data (including trade secrets) to which you receive access in
the course of performing your services for the Company and its subsidiaries and
affiliates concerning the business or affairs of the Company or any of its
subsidiaries and affiliates (“Confidential Information”) are the confidential
information of the Company or such subsidiary or affiliate. The term
“Confidential Information” includes, but is not limited to, patent, copyright,
trade secret, and proprietary information, techniques, sketches, drawings,
models, inventions, know-how,



--------------------------------------------------------------------------------

Mr. Sanjay Poonen

September 11, 2017

Page 4 of 7

 

processes, apparatus, equipment, algorithms, software programs, software source
documents, and formulae related to the current, future, and proposed products
and services of the Company and its subsidiaries and affiliates, and information
concerning research, experimental work, development, design details and
specifications, engineering, financial information, procurement requirements,
customers, business forecasts, sales and merchandising, and marketing plans and
information. You agree that you shall not disclose to any person or entity or
use for your own purposes any Confidential Information or any confidential or
proprietary information of other persons or entities in the possession of the
Company and its subsidiaries and affiliates (“Third Party Information”), without
the prior written consent of the Company, unless and to the extent that the
Confidential Information or Third Party Information becomes generally known to
and available for use by the public other than as a result of your acts or
omissions. You shall deliver to the Company at the termination or expiration of
your engagement, or an any other time the Company may request, all memoranda,
notes, plans, records, reports, computer files, disks and tapes, printouts and
software and other documents and data (and copies thereof) embodying or relating
to Third Party Information, Confidential Information, Work Product (as defined
below) or the business of the Company or any of its subsidiaries and affiliates
which you may then possess or have under your control. You shall be prohibited
from using or disclosing any confidential information or trade secrets that you
may have learned through prior or current employment. If at any time during the
period of your engagement you believe you are being asked to engage in work that
will, or will be likely to, jeopardize any confidentiality or other obligations
you may have to current or former employers, you shall immediately advise the
Board so your duties can be modified appropriately.

6. Intellectual Property, Inventions and Patents. You acknowledge that, subject
to applicable law, all discoveries, concepts, ideas, inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports,
patent applications, copyrightable work and mask work (whether or not including
any confidential information) and all registrations or applications related
thereto, all other proprietary information and all similar or related
information (whether or not patentable) which relate to the Company or any of
its subsidiaries’ or affiliates’ actual or anticipated business, research and
development or existing or future products or services and which are conceived,
developed or made by you (whether alone or jointly with others) in the course of
providing your services to the Company and its subsidiaries and affiliates
(“Work Product”), belong to the Company or such subsidiary or affiliate to the
extent that any of the foregoing does not constitute VMware intellectual
property rights or confidential information under your obligations to VMware.
You shall promptly disclose such Work Product to the Board and, at the Company’s
expense, perform all actions reasonably requested by the Board (whether during
or after the term of your engagement) to establish and confirm such ownership
(including, without limitation, assignments, consents, powers of attorney and
other instruments). You acknowledge that all Work Product shall be deemed to
constitute “works made for hire” under the U.S. Copyright Act of 1976, as
amended.

7. Non-Solicitation. During the period of your engagement by the Company and for
one year thereafter, you shall not yourself direct another person or entity to
induce or attempt to hire, or induce to leave the employ of, any employee of the
Company or any of its subsidiaries or affiliates of the Company or such
subsidiary or affiliate, or in any way interfere with the relationship between
the Company or any of its subsidiaries or affiliates and any employee thereof.



--------------------------------------------------------------------------------

Mr. Sanjay Poonen

September 11, 2017

Page 5 of 7

 

8. Remedies; Representations and Warranties; Governing Law. Because you will
have access to Confidential Information and Work Product, the parties hereto
agree that the Company and its subsidiaries and affiliates would suffer
irreparable harm from a breach of the provisions of this a by you and that money
damages would not be an adequate remedy for any such breach of this agreement.
Therefore, in the event of a breach or threatened breach of this agreement, the
Company and its subsidiaries and affiliates and their successors or assigns, in
addition to other rights and remedies existing in their favor, shall be entitled
to specific performance and/or injunctive or other equitable relief from a court
of competent jurisdiction in order to enforce, or prevent any violations of, the
provisions hereof (without posting a bond or other security). You hereby
represent and warrant to the Company that the execution, delivery and
performance of this agreement by you do not and shall not conflict with, breach,
violate or cause a default under any contract, agreement, instrument, order,
judgment or decree to which your are a party or by which you are bound. All
issues and questions concerning the construction, validity, enforcement and
interpretation of this agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
New York or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Georgia.

9. Tax Returns. You shall file all tax returns and reports required to be filed
by you on the basis that you are an independent contractor, rather than an
employee, as defined in Treasury Regulation §31.3121(d)-1(c)(2), and you shall
indemnify the Company for the amount of any employment taxes required to be paid
by the Company or any of its affiliates as a result of the fact that no
employment taxes shall be withheld from the compensation paid to you hereunder.

10. Complete Agreement. This letter agreement embodies the complete agreement
and understanding among the parties and supercedes and preempts any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

11. Counterparts. This letter agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

12. Successors and Assigns. This letter agreement is intended to bind and inure
to the benefit of and be enforceable by you and the Company, and their
respective successors and assigns, except that you may not delegate your
responsibilities hereunder.

13. Amendment and Waiver. The provisions of this letter agreement may be amended
and waived only with the prior written consent of the Company and you, and no
course of conduct or failure or delay in enforcing the provisions of this letter
agreement shall affect the validity, binding effect or enforceability of this
letter agreement.



--------------------------------------------------------------------------------

Mr. Sanjay Poonen

September 11, 2017

Page 6 of 7

 

14. Section 409A Compliance.

(a) The intent of the parties is that payments and benefits under this letter
agreement comply with Section 409A of the United States Internal Revenue Code
and the rules and regulations promulgated thereunder (“Section 409A”) and,
accordingly, to the maximum extent permitted, this letter agreement shall be
interpreted to be in compliance therewith. In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on you by Section 409A or damages for failing to comply with
Section 409A.

(b) A termination of your engagement hereunder shall not be deemed to have
occurred for purposes of any provision of this letter agreement providing for
the payment of any amounts or benefits upon or following a termination of your
engagement unless such termination is also a “separation from service” within
the meaning of Section 409A and, for purposes of any such provision of this
letter agreement, references to a “termination,” “termination of engagement” or
like terms shall mean “separation from service.”

(c) For purposes of Section 409A, your right to receive any installment payment
pursuant to this letter agreement shall be treated as a right to receive a
series of separate and distinct payments.

(e) Notwithstanding any other provision of this letter agreement to the
contrary, in no event shall any payment under this letter agreement that
constitutes “deferred compensation” for purposes of Section 409A be subject to
offset unless otherwise permitted by Section 409A.

15. VMware. The Company acknowledges that, at the time of entering into this
letter agreement, you are a full-time employee and executive officer of VMware,
Inc. (“VMware”). The Company agrees that, in your performance of the services,
including as a member of the Board of the Company, you are not acting on behalf
of or at the direction of VMware. The Company agrees that it will not ask you
to, and it will endeavor not to, discuss or share with or otherwise provide
access to any trade secrets or highly confidential information that could
interfere with or otherwise conflict with your duties at VMware, including as
they relate to the development of VMware’s products and services. The Company
will not knowingly request that you perform any work or participate in any
activities that could violate your fiduciary duties to VMware, and you shall not
so perform any such work or participate in any such activities. The Company
agrees that you are not obligated to provide any advice to the Company or
participate in any discussions that could create an actual or potential conflict
of interest for you due to your employment with VMware or with your fiduciary
duties to VMware. The Company agrees that you will be recused from any
discussions that you or the Company believes would be reasonably likely to
create an actual or potential conflict of interest with VMware.

* * * * *



--------------------------------------------------------------------------------

This offer is contingent upon your signature below indicating your acceptance of
the terms contained herein.

 

Sincerely, Infor, Inc.  

/s/ Gregory M. Giangiordano

Name:   Gregory M. Giangiordano Title:   SVP & General Counsel

 

  ACKNOWLEDGED, ACCEPTED AND AGREED:  

/s/ Mr. Sanjay Poonen

  Mr. Sanjay Poonen  

  Sept 13, 2017

  Date